Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are being treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler (USPN 7,707,743).
Regarding Claim 17 & 20, Schindler discloses a void cell arrangement (Figures 1, 2-5 & 11-13) comprising a first array of interconnected void cells (38 & 40); and a second array of interconnected void cells (44 & 46) adjacent to and opposing (Figures 1, 2-5 & 11-13) the first array of interconnected void cells, wherein at least one void cell has an asymmetrical perimeter (Col. 6, line 66-Col. 7, line 3, “any desired shape” & Col. 7, line 64-Col. 8, line 12, each void can have any desired shape and thus be asymmetrical from one another in that it is uneven or lopsided), wherein at least one void cell of the second array of interconnected void cells is different from (Figure 3 or 11 or 13) a corresponding void cell of the first array of interconnected void cells and wherein the second array of interconnected void cells includes at least one void (Figure 5, 58) cell that opposes (54 via 60) multiple void cells of the first array of interconnected void cells. 
Regarding Claim 18, Schindler discloses the first array of interconnected void cells is attached to (40 & 44 or 54 & 58 via structure 60) the second opposing array of interconnected void cells at one or more peaks (40 & 44 or 54 & 58 via structure 60) of corresponding void cells. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Schindler (USPN 7,707,743) in view of Anderie (USPN 5,337,492).
Regarding Claim 1, Schindler discloses a void cell arrangement (Figures 1, 2-5 & 11-13) comprising a first void cell matrix including a first array of void cells (38 & 40) interconnected by a first binding layer (36) oriented adjacent to a second opposing void cell matric including a second array of void cells (44 & 46) interconnected by a second binding layer (42), wherein a volume between the first binding layer and the second binding layer is open to atmosphere (the volume between the first binding layer and the second binding layer appears to be open to the atmosphere since it appears to be a hollow structure which is open to the air outside of the shoe, Figure 1, the structure is not covered to the exterior of the shoe) wherein the second array of interconnected void cells is geometrically different (Figures 3 or 11 or 13) from the first array of interconnected void cells. Schindler does not specifically disclose an outer perimeter dimension of the second array of interconnected void cells is different than an outer perimeter dimension of the first array of interconnected void cells. However, Anderie discloses an upper perimeter dimension (20) of an array of interconnected void cells is different than (Figure 3, 11-18) a lower perimeter (22) dimension of an array of interconnected void cells. It would have been obvious to modify the outer perimeter dimensions of Schindler, to be different, as taught by Anderie, in order to provide stability and desired support. Also, it would have been an obvious matter of design choice to have different outer perimeter dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 3, Schindler discloses at least one void cell has an asymmetrical perimeter (Col. 6, line 66-Col. 7, line 3, “any desired shape” & Col. 7, line 64-Col. 8, line 12, each void can have any desired shape and thus be asymmetrical from one another in that it is uneven or lopsided). 
Regarding Claim 5, Schindler discloses the second opposing array of interconnected void cells includes at least one void cell (Figure 5, 58, 1st, see annotated figure 5 below) that opposes multiple void cells (2nd, 3rd, 4th, see annotated figure 5 below) of the first array of interconnected void cells. 
Regarding Claim 8, Schindler discloses the void cells of the first array and the void cells of the second array are open to atmosphere (the void cells are open to an atmosphere since the void cells are hollow they would clearly be open to some kind of atmosphere such as air).
Regarding Claim 19, Schindler does not specifically disclose an outer perimeter dimension of the second array of interconnected void cells is different than an outer perimeter dimension of the first array of interconnected void cells. However, Anderie discloses an upper perimeter dimension (20) of an array of interconnected void cells is different than (Figure 3, 11-18) a lower perimeter (22) dimension of an array of interconnected void cells. It would have been obvious to modify the outer perimeter dimensions of Schindler, to be different, as taught by Anderie, in order to provide stability and desired support. Also, it would have been an obvious matter of design choice to have different outer perimeter dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.


    PNG
    media_image1.png
    241
    467
    media_image1.png
    Greyscale

Claim 1-4, 6, 7, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brncick (US 2010/0176633) in view of Anderie (USPN 5,337,492) and Sell (USPN 6,385,864).
Regarding Claims 1 & 3, Brncick disclose a void cell arrangement (16) comprising a first void cell matrix (top shell 42) including a first array of void cells (downwardly projecting domes 46) interconnected by a first binding layer (44) oriented adjacent to a second opposing void cell matrix (bottom shell 142) including a second array of void cells (upwardly projecting domes 146) interconnected by a second binding layer (144), wherein a volume between the first binding layer and the second binding layer is open to atmosphere (Figures 1-3, 7, 7a, 7c & 7e the binding layers are open to an atmosphere since the layers are single layers which appear to allow air to flow through each other). Brnwick does not specifically disclose an outer perimeter dimension of the second array of interconnected void cells is different than an outer perimeter dimension of the first array of interconnected void cells. However, Anderie discloses an upper perimeter dimension (20) of an array of interconnected void cells is different than (Figure 3, 11-18) a lower perimeter (22) dimension of an array of interconnected void cells. It would have been obvious to modify the outer perimeter dimensions of Brnwick, to be different, as taught by Anderie, in order to provide stability and desired support. Also, it would have been an obvious matter of design choice to have different outer perimeter dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Brncick does not specifically disclose the second array of interconnected void cells is geometrically different from the first array of interconnected void cells, wherein at least one void cell has an asymmetrical perimeter. However, Sell discloses a void cell arrangement (Figures 25-27) comprising a first void cell matrix including a first array of void cells (134) interconnected by a first binding layer (L1, see annotated figure 27 below) oriented adjacent to a second opposing void cell matric including a second array of void cells (136) interconnected by a second binding layer (L2, see annotated figure 27 below), wherein the second opposing array of interconnected void cells is geometrically different (Figure 27) from the first array of void cells, wherein at least one void cell has an asymmetrical perimeter (the side perimeter of the void cells shown in Figure 27). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the void cells of Brncick, to have different geometrical shapes with asymmetrical perimeters, as taught by Sell, in order to provide different collapsing of void cells based upon compressive load applied. 
Regarding Claim 2, the combination of Brncick and Sell disclose the first array of interconnected void cells includes at least one void cell that is different from (Sell, Figure 27) a corresponding void cell of the second opposing array of interconnected void cells. 
Regarding Claim 4, the combination of Brncick and Sell disclose a depth of a void cell of the first array of interconnected void cells (depth1, see annotated figure 27 below) is different from a depth of a corresponding void cell of the second opposing array of interconnected void cells (depth2, see annotated figure 27 below). 
Regarding Claim 6, the combination of Brncick and Sell disclose the void cell arrangement includes offset cut lines (offset cutline, see annotated figure 3 below). HolzerlPLaw, PC 11 Skydex Technologies, Inc. 125022USP 
Regarding Claim 7, the combination of Brncick and Sell disclose a draft angle of at least one void cell is different from (A & B, see annotated figure 27 below, A appears to be a smaller draft angle than B, thus different) a draft angle of another void cell. HolzerlPLaw, PC 12 Skydex Technologies, Inc. 125022USP 
Regarding Claims 9 & 11, Brncick disclose a method comprising orienting a first void cell matrix (top shell 42) including a first array of void cells (downwardly projecting domes 46) interconnected by a first binding layer (44) adjacent to a second opposing void cell matrix (bottom shell 142) including a second array of void cells (upwardly projecting domes 146) interconnected by a second binding layer (144), wherein a volume between the first binding layer and the second binding layer is open to atmosphere (Figures 1-3, 7, 7a, 7c & 7e the binding layers are open to an atmosphere since the layers are single layers which appear to allow air to flow through each other) and attaching one or more peaks of the interconnected void cells of the first array to one or more corresponding peaks of the interconnected void cells of the second array (Figures 1-3, 7a, 7c & 7e). Brnwick does not specifically disclose an outer perimeter dimension of the second array of interconnected void cells is different than an outer perimeter dimension of the first array of interconnected void cells. However, Anderie discloses an upper perimeter dimension (20) of an array of interconnected void cells is different than (Figure 3, 11-18) a lower perimeter (22) dimension of an array of interconnected void cells. It would have been obvious to modify the outer perimeter dimensions of Brnwick, to be different, as taught by Anderie, in order to provide stability and desired support. Also, it would have been an obvious matter of design choice to have different outer perimeter dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Brncick does not specifically disclose the second array of interconnected void cells is geometrically different from the first array of interconnected void cells, wherein at least one void cell has an asymmetrical perimeter. However, Sell discloses a void cell arrangement (Figures 25-27) comprising a first void cell matrix including a first array of void cells (134) interconnected by a first binding layer (L1, see annotated figure 27 below) oriented adjacent to a second opposing void cell matric including a second array of void cells (136) interconnected by a second binding layer (L2, see annotated figure 27 below), wherein the second opposing array of interconnected void cells is geometrically different (Figure 27) from the first array of void cells, wherein at least one void cell has an asymmetrical perimeter (the side perimeter of the void cells shown in Figure 27). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the void cells of Brncick, to have different geometrical shapes with asymmetrical perimeters, as taught by Sell, in order to provide different collapsing of void cells based upon compressive load applied. 
Regarding Claim 10, the combination of Brncick and Sell disclose the first array of interconnected void cells includes at least one void cell that is different from (Sell, Figure 27) a corresponding void cell of the second opposing array of interconnected void cells. 
Regarding Claim 12, the combination of Brncick and Sell disclose at least one of the void cells of the first array of interconnected void cells has different dimensions (Sell, Figure 27) than a corresponding void cell of the second opposing array of interconnected void cells. 
Regarding Claim 13, the combination of Brncick and Sell disclose the second opposing array of interconnected void cells includes at least one void cell that corresponds to (Brncick, Figures 7a, 7c, 7e & Sell, Figures 25-27, Inasmuch as disclosed by applicant what is meant by corresponds to, the combination of Brncick and Sell correspond to, are associated with) multiple void cells of the first array of interconnected void cells. 
Regarding Claim 14, the combination of Brncick and Sell disclose a depth of a void cell of the first array of interconnected void cells (depth1, see annotated figure 27 below) is different from a depth of a corresponding void cell in the second opposing array of interconnected void cells (depth2, see annotated figure 27 below). 
Regarding Claim 15, the combination of Brncick and Sell disclose a draft angle of at least one void cell is different from (A & B, see annotated figure 27 below, A appears to be a smaller draft angle than B, thus different) a draft angle of another void cell. HolzerlPLaw, PC 13 Skydex Technologies, Inc. 125022USP 
Regarding Claim 16, the combination of Brncick and Sell disclose the void cells of the first array and the void cells of the second array are open to atmosphere (Brncick, Figures 1-3, 7, 7a, 7c & 7e the binding layers are open to an atmosphere since the layers are single layers which appear to allow air to flow through each other).

    PNG
    media_image2.png
    332
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    290
    527
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732